DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 3/11/2021.
The application has been amended as follows: 

Claim 1 line 16 change to "the post-equalizing pulse interval".

Allowable Subject Matter
Claims 1, 3 – 6, 22 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the first additional control signal interval is produced by shortening at least one of a pre-equalizing pulse interval, a vertical synchronization pulse interval, and the post- equalizing pulse interval of the vertical synchronization signal interval”, in the context of the rest of the claimed limitations.
Regarding claim 3:
“wherein the analog image interval includes a horizontal synchronization signal interval and an analog image signal interval and the horizontal synchronization signal interval includes a second additional control signal interval for transmitting the control signal”, in the context of the rest of the claimed limitations.
Regarding claim 5:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein a signal cycle of the control signal is integral multiple of at least two pixel clocks”, in the context of the rest of the claimed limitations.
Regarding claim 6:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein at least two bits is transmitted during each signal cycle of the control signal, and encoding data transmitted during the each signal cycle is represented by a duty cycle of the each signal cycle”, in the context of the rest of the claimed limitations.
Claims 4, 22 – 32 depend on claims 1, 3, 5, 6 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.